Vandee v Suit-Kote Corp. (2018 NY Slip Op 06438)





Vandee v Suit-Kote Corp.


2018 NY Slip Op 06438


Decided on September 28, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 28, 2018

PRESENT: CENTRA, J.P., DEJOSEPH, NEMOYER, AND WINSLOW, JJ. (Filed Sept. 28, 2018.) 


MOTION NO. (521/18) CA 17-02093.

[*1]ANDREW G. VANDEE, JERRY PHALEN, JAMES LYNCH, ROGER SLATER, RICHARD THOMAS, ELIJAH CLOSSON, WILLIAM PRINDLE AND SHAWN KIRK, INDIVIDUALLY AND ON BEHALF OF ALL OTHERS SIMILARLY SITUATED, PLAINTIFFS-APPELLANTS-RESPONDENTS, 
vSUIT-KOTE CORPORATION, DEFENDANT-RESPONDENT-APPELLANT.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.